                                                                 ARIEL E. STERN, ESQ.
                                                             1   Nevada Bar No. 8276
                                                                 DONNA M. WITTIG, ESQ.
                                                             2   Nevada Bar No. 11015
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: ariel.stern@akerman.com
                                                                 Email: donna.wittig@akerman.com
                                                             6
                                                                 Attorneys for plaintiff and counter-defendant
                                                             7   Bank of America, N.A., successor by merger to
                                                                 BAC Home Loans Servicing, LP f/k/a
                                                             8   Countrywide Home Loans Servicing, LP
                                                             9                               UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A., SUCCESSOR BY
                                                                 MERGER TO BAC HOME LOANS                            Case No.:   2:16-cv-00263-RFB-CWH
                      LAS VEGAS, NEVADA 89134




                                                            12   SERVICING, LP, F/K/A COUNTRYWIDE
AKERMAN LLP




                                                                 HOME LOANS SERVICING LP;
                                                            13                                                       STIPULATION AND ORDER TO
                                                                               Plaintiff,                            EXTEND BANA'S DEADLINE TO
                                                            14                                                       REPLY SUPPORTING ITS MOTION
                                                                 vs.                                                 FOR PARTIAL SUMMARY JUDGMENT
                                                            15                                                       [ECF NO. 65]
                                                                 NORTHERN TERRACE HOMEOWNERS
                                                            16   ASSOCIATION; SFR INVESTMENTS                        FIRST REQUEST
                                                                 POOL 1, LLC; AND TERRA WEST
                                                            17   COLLECTIONS GROUP, LLC d/b/a
                                                                 ASSESSMENT MANAGEMENT SERVICES,
                                                            18
                                                                                  Defendants.
                                                            19
                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                            20   limited liability company,

                                                            21                 Counter/Cross Claimant,

                                                            22   vs.

                                                            23   BANK OF AMERICA, N.A., SUCCESSOR BY
                                                                 MERGER TO BAC HOME LOANS
                                                            24   SERVICING, LP, F/K/A COUNTRYWIDE
                                                                 HOME LOANS SERVICING LP; FIDELITY
                                                            25   NATIONAL TITLE INSURANCE COMPANY;
                                                                 CHRISTINA MCINTIRE, an individual; and
                                                            26   JAMES MCINTIRE, an individual,

                                                            27                 Counter/Cross Defendants.

                                                            28
                                                                                                                 1
                                                                 48845034;1
                                                             1                Plaintiff and counter-defendant Bank of America, N.A., successor by merger to BAC Home

                                                             2   Loans Servicing, LP, f/k/a Countrywide Home Loans Servicing LP (BANA), defendant Northern

                                                             3   Terrace Homeowners Association, defendant, counterclaimant and cross-claimant SFR Investments

                                                             4   Pool 1, LLC, and defendant Terra West Collection Group, LLC d/b/a Assessment Management

                                                             5   Services1 submit the following stipulation to extend BANA's deadline to reply supporting its motion

                                                             6   for partial summary judgment, ECF No. 65:

                                                             7                BANA filed its motion for partial summary judgment on April 10, 2019. (ECF No. 65.)

                                                             8   Northern Terrace and SFR filed their oppositions on May 1, 2019. (ECF Nos. 68, 69.) Terra West
                                                             9   joined Northern Terrace's opposition on May 3, 2019. (ECF No. 71.) BANA's reply deadline is

                                                            10   May 15, 2019. See L.R. 7-2.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                Northern Terrace, SFR and Terra West filed summary judgment motions of their own on
                      LAS VEGAS, NEVADA 89134




                                                            12   May 8, 2019. (ECF Nos. 72, 73 and 76.) Terra West also filed a motion for judgment on the
AKERMAN LLP




                                                            13   pleadings on May 8, 2019. (ECF No. 75.) BANA's deadline to oppose the summary judgment

                                                            14   motions is May 29, 2019. See L.R. 7-2.

                                                            15                To allow BANA additional time to prepare its reply briefing, and to potentially streamline its

                                                            16   briefing, BANA, Northern Terrace, SFR and Terra West stipulate to extending BANA's deadline to

                                                            17   reply supporting its motion for summary judgment, ECF No. 65, by fourteen days, to May 29, 2019.

                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27
                                                                 1
                                                                   The clerk entered judgment in SFR's favor on its cross-claim against Fidelity National Title
                                                            28
                                                                 Insurance Company pursuant to an accepted offer of judgment on June 23, 2016. (ECF No. 37.)
                                                                                                              2
                                                                 48845034;1
                                                             1                 This is BANA's first extension request and is not made to cause delay or prejudice to any

                                                             2   party.

                                                             3                DATED May 14, 2019.
                                                             4   AKERMAN LLP                                             LIPSON NEILSON P.C.
                                                             5
                                                                  /s/ Donna M. Wittig, Esq.                     /s/ Amber M. Williams, Esq.
                                                             6   ARIEL E. STERN, ESQ.                          JOSEPH P GARIN, ESQ.
                                                                 Nevada Bar No. 8276                           Nevada Bar No. 6653
                                                             7   DONNA M. WITTIG, ESQ.                         KALEB D. ANDERSON, ESQ.
                                                                 Nevada Bar. No. 11015                         Nevada Bar No. 7582
                                                             8   1635 Village Center Circle, Suite 200         AMBER M. WILLIAMS, ESQ.
                                                                 Las Vegas, Nevada 89134                       Nevada Bar No. 12301
                                                             9                                                 9900 Covington Cross Drive, Suite 120
                                                                 Attorneys for plaintiff and counter-defendant Las Vegas, Nevada 89144
                                                            10   Bank of America, N.A.
                                                                                                               Attorneys for defendant Northern Terrace
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                 Homeowners Association
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 KIM GILBERT EBRON                                       MCDONALD CARANO LLP
                                                            13

                                                            14    /s/ Diana S. Ebron                                      /s/ Jason Sifers, Esq.
                                                                 DIANA S. EBRON, ESQ.                                    GEORGE F. OGILVIE, III , ESQ.
                                                            15   Nevada Bar No. 10580                                    Nevada Bar No. 3552
                                                                 JACQUELINE A. GILBERT, ESQ.                             JASON B. SIFERS, ESQ.
                                                            16   Nevada Bar No. 10593                                    Nevada Bar No. 12473
                                                                 KAREN L. HANKS, ESQ.                                    2300 W Sahara Ave., Ste. 1200
                                                            17   Nevada Bar No. 9578                                     Las Vegas, Nevada 89102
                                                                 7625 Dean Martin Drive, Suite 110
                                                            18   Las Vegas, Nevada 89139                                 Attorneys for defendant Terra West Collections
                                                                                                                         Group d/b/a Assessment Management Services
                                                            19   Attorneys for defendant, counterclaimant and
                                                                 cross-claimant SFR Investments Pool 1, LLC
                                                            20

                                                            21
                                                                                                                          IT IS SO ORDERED.
                                                            22

                                                            23                                                           ________________________________
                                                                                                                          ______________________________________
                                                                                                                         RICHARD    F. BOULWARE,
                                                                                                                          UNITED STATES             II
                                                                                                                                          DISTRICT JUDGE
                                                            24
                                                                                                                         UNITED STATES DISTRICT JUDGE
                                                                                                                          DATED:_______________________________
                                                            25                                                           DATED this 15th day of May, 2019.
                                                            26

                                                            27

                                                            28
                                                                                                                     3
                                                                 48845034;1
